Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 2/15/2021. 
Claims 15-33 are pending.
Response to Arguments

The applicant filed a terminal disclaimer.  Therefore, the nonstatutory obviousness-type double patenting rejections of claims 15-33 are withdrawn.
 Claim 15, 24 and 33 have been corrected. Therefore, the objections of claim 15, 24 and 33 are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsaing et al (US 20080112481 A1) in view of Mauchly et al (US 20090122867 A1) and Horiuchi et al (US 5517583 A).
             Regarding claim 15 and 33 Hsaing discloses a method of selecting a coding mode [e.g. FIG. 2 and 7; selecting a predictor] for a coding block [e.g. current block], comprising: performing a first 
             It is noted that Hsaing differs to the present invention in that Hsaing fails to explicitly disclose the detail of the second quantization process.
             However, Mauchly teaches the well-known concept of a method for selecting a coding mode [e.g. mode selection] that includes a first quantization technique [e.g. a coarseness of quantization level] and a second quantization technique [e.g. FIG. 3 and 5-6; fineness of quantization level], wherein performing the second quantization process includes re-quantizing [e.g. re-quantization] the prediction residual using a quantization parameter [e.g. FIG. 5; relatively fine level of quantization].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the selecting a macroblock coding mode system disclosed by Hsaing to exploit the well-known selecting coding mode technique taught by Mauchly as above, in order to provide high quality frames [See Mauchly; [0100-0102]].
             Although Hsaing and Mauchly disclose fineness of quantization level resulting a higher bitrate, Hsaing and Mauchly fail to explicitly disclose the detail of the second quantization process. 
             Moreover, Horiuchi teaches the well-known concept of a first quantization technique [e.g. FIG. 3-5; column 3 lines 43-67; larger quantization with lower resolution and less compression code quantity] is faster than the second quantization type [e.g. smaller quantization with higher resolution with higher compression code quantity therefor more computation time]; and performing the second quantization 
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the selecting a macroblock coding mode system disclosed by Hsaing to exploit the well-known selecting coding mode technique taught by Mauchly and the well-known concept of adjusting quantization parameter technique taught by Horiuchi as above, in order to provide high quality frames [See Mauchly; [0100-0102]] and a compression code having a predetermined code quantity at high speed [See Horiuchi; column 1 lines 47-67].
           Regarding claim 16, Hsaing, Mauchly and Horiuchi discloses the first quantization process and the second quantization process are repeated for a plurality of quantization parameters [e.g. Mauchly: e.g. FIG. 5; e.g. the processing is repeating for all blocks of a picture].  
             Regarding claim 17, Hsaing, Mauchly and Horiuchi further disclose the information about positions and magnitudes of quantized transform coefficients of a first quantization parameter is used during the quantization processes of a second quantization parameter [e.g. Mauchly; FIG. 5; e.g. transform coefficients are quantized at different levels of coarseness or fineness; e.g. Horiuchi: FIG. 3-5; column 3 lines 43-67].  
             Regarding claim 18, Hsaing, Mauchly and Horiuchi further disclose determining a distortion cost of a first residual quantized with the first quantization process [e.g. Hsaing; estimating distortion cost]; determining a distortion cost of a second residual quantized with the second quantization process [e.g. Hsaing; fine estimating distortion cost]; and selecting the one of the first residual and the second residual having the lower distortion cost [e.g. Hsaing; FIG.7].  
             Regarding claim 19, Hsaing, Mauchly and Horiuchi further disclose re-encoding the coding block after selecting the coding mode for the coding block [e.g. Hsaing; FIG. 2].  
             Regarding claim 20, Hsaing, Mauchly and Horiuchi further disclose re-encoding the coding block comprises re-encoding using the second quantization process [e.g. Mauchly; FIG. 5-6; re-quamtization].  
             Regarding claim 21, Hsaing further discloses evaluating each of the M1 coding modes [e.g. FIG. 7; 706].  

             Regarding claim 23, Hsaing further discloses the coding mode for the coding block is selected based on the first quantization process and the second quantization process [e.g. FIG. 7; 710].
	Regarding claim 24-32, this is a coding apparatus that includes same limitation as in claim 15-23 above, the rejection of which are incorporated herein.  Furthermore, Hsaing discloses a memory [e.g. [0065]; computer system] that stores a set of instructions [e.g. software]; and one or more processors [computer or processor] configured to execute the set of instructions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lefol et al (US 20080107185 A1)
Chen et al (US 20080212677 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483